                  Case 2:20-cv-01329-RJB Document 8 Filed 12/14/20 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE

 5    NIKOLAY SLOBODA,

 6                                   Plaintiff,            Case No. C20-1329-RJB

 7           v.
                                                           ORDER DISMISSING ACTION
 8    MICHAEL OBENLAND,

 9                                   Defendant.

10

11          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the

12   Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the

13   remaining record, hereby finds and ORDERS as follows:

14          (1)      The Report and Recommendation is approved and adopted (Dkt. 7);

15          (2)      Plaintiff’s complaint (Dkt. 5) and this action are DISMISSED without prejudice,

16   under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state any claim upon which relief may be

17   granted. The Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g); and

18          (3)      The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

19   Mary Alice Theiler.

20          DATED this 14th day of December, 2020.



                                            A
21

22
                                            ROBERT J. BRYAN
23                                          United States District Judge

     ORDER DISMISSING ACTION - 1
